Order entered February 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00637-CR

                                BILLY JOE WHITE, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F11-55273-X

                                            ORDER
         The Court GRANTS the State’s February 7, 2014 motion for extension of time to file the

State’s brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE